CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) MARCH 31, 2008 Earnings from continuing operations $ 22,072 $ 165,215 Undistributed equity income from investees 4,574 (77,391 ) Income taxes 5,061 73,690 Earnings from continuing operations before income taxes $ 31,707 $ 161,514 Fixed charges: Interest, long-term debt $ 11,126 $ 40,824 Interest, other (including interest on short-term debt) 2,445 8,723 Amortization of debt expense, premium, net 550 2,029 Portion of rentals representative of an interest factor 123 526 Total fixed charges $ 14,244 $ 52,102 Earnings from continuing operations before income taxes $ 31,707 $ 161,514 Plus:total fixed charges from above 14,244 52,102 Plus:amortization of capitalized interest 102 407 Earnings from continuing operations before income taxes and fixed charges $ 46,053 $ 214,023 Ratio of earnings to fixed charges 3.23 X 4.11 X Total fixed charges from above 14,244 52,102 Preferred stock dividends 14 67 Total fixed charges and preferred stock dividends 14,258 52,169 Ratio of earnings to combined fixed charges and preferred stock dividends 3.23 X 4.10 X
